Citation Nr: 1618179	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  12-11 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for stenosis of the lumbar spine, to include as secondary to service-connected residuals of spinal meningitis.

2.  Entitlement to service connection for bilateral leg disability, claimed as secondary to service-connected residuals of spinal meningitis.

3.  Entitlement to service connection for bilateral foot disability, claimed as secondary to service-connected residuals of spinal meningitis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse
ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to September 1955 and from October 1961 to December 1967.

These matters come before the Board of Veterans Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In September 2014, the Veteran testified during a Board videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  Based on the Veteran's statements at the hearing, the issues of service connection for bilateral leg and feet conditions were clarified to be secondary to the Veteran's service-connected residuals of spinal meningitis as noted above.

In December 2014 and in September 2015, the Board remanded these matters for additional development.  

This appeal includes documents contained in the "Virtual VA" and "VBMS" paperless claims processing systems and any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  There must be substantial compliance with the terms of a Board remand.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  Those requirements have not yet been fulfilled and the case, regrettably, must be remanded.

In December 2014, the Board remanded the claims for service connection for stenosis of the lumbar spine, to include as secondary to service-connected residuals of spinal meningitis, a bilateral leg disability, claimed as secondary to service-connected residuals of spinal meningitis, and a bilateral foot disability, claimed as secondary to service-connected residuals of spinal meningitis.

Regarding the claim for service connection for stenosis of the lumbar spine, the RO was instructed to arrange for the Veteran to undergo another VA examination, and the examiner was instructed to discuss the following: the Veteran's September 1963 in-service treatment for back pain; his statements regarding the incurrence of back symptoms during service; as well as his statements regarding continuity of symptomatology.  The Veteran was provided with another VA examination, but the rationale for the examiner's medical opinion did not take into account his September 2014 Board hearing testimony that he had back pain since service.  In September 2015, the Board found that the RO had not substantially complied with the Board's remand instructions and remanded his claim for service connection for a VA examination in compliance with the Board's remand instructions.  The Board also remanded the remaining claims, because the Board found that they were inexplicably intertwined.

The Veteran was provided with another VA examination in December 2015.  The December 2015 examination only commented on the severity of the Veteran's stenosis of the lumbar spine, however.  The examination report does not contain an opinion regarding the relationship between the Veteran's stenosis of the lumbar spine and his period of service; nor provides an opinion that takes into account the Veteran's testimony before the Board in September 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312   (2007).   Due to the complicated nature of the medical evidence describe above, the Board finds that an additional examination and opinion, by a panel of two examiners, is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo an appropriate VA examination by a panel of two examiners with the appropriate expertise who have not previously provided an examination or proffered an opinion in this case.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The panel should set forth all examination findings, along with the complete rationale for all conclusions reached in a single, collaborative report.  The panel should consider the Veteran's reports of his in-service injuries and subsequent symptoms to include his bout of spinal meningitis.  The panel should provide the following information:

(a) Identify all diagnoses involving the low back.

(b) Opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed low back disability was incurred in or is related to the Veteran's service.  The panel are requested to discuss the September 1963 in-service treatment for back pain.  The panel must specifically consider the Veteran's statements regarding the incurrence of back symptoms during service, and his statements regarding the continuity of symptomology to include: the Veteran's testimony at the September 2014  hearing.

(c) Opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed low back disability is proximately due to or caused by the Veteran's service-connected residuals of spinal meningitis.

(d) Opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed low back disability is aggravated by the Veteran's service-connected residuals of spinal meningitis.  Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder.  If aggravation is found the panel should attempt to quantify the degree of additional disability resulting from the aggravation.

(e) If it is determined that there is another likely etiology for any low back disability found, that should be stated.

2.  Then, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied. Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190   (1991).  His failure to report for a scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




